     Case 1:20-cv-00482-NONE-EPG Document 1 Filed 04/02/20 Page 1 of 20


 1    STAN S. MALLISON (Bar No. 184191)
        StanM@TheMMLawFirm.com
 2    HECTOR R. MARTINEZ (Bar No. 206336)
        HectorM@TheMMLawFirm.com
 3    JUAN GAMBOA (Bar No. 327352)
        JGamboa@TheMMLawFirm.com
 4    MALLISON & MARTINEZ
      1939 Harrison Street, Suite 730
 5    Oakland, California 94612-3547
      Telephone: (510) 832-9999
 6    Facsimile: (510) 832-1101

 7    Attorneys for Plaintiff

 8
 9                         UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF CALIFORNIA—DISTRICT OF SACRAMENTO
10
11
12                                                    CLASS ACTION COMPLAINT
     KRISTEENA TINNIN, on behalf of herself
13   and all others similarly situated,                1. Violation of the Fair Labor
                                                          Standards Act: Failure to Pay
14                    Plaintiff,                          Overtime Wages
             vs.                                       2. Failure to Pay Minimum Wages
15
                                                       3. Failure to Pay Overtime Wages
16   SUTTER VALLEY MEDICAL                             4. Knowing and Intentional Failure
     FOUNDATION. and DOES 1 through 20,                   to Comply with Itemized Employee
17   inclusive                                            Wage Statement Provisions
                                                       5. Failure to Provide Meal Periods or
18                    Defendants.                         Premium Wages in Lieu Thereof
                                                       6. Failure to Pay All Wages Owed
19
                                                          Upon Termination or Resignation
20                                                     7. Violation of Unfair Competition
                                                          Law
21                                                    8. Enforcement of the California
                                                           Labor Code Private Attorney
22                                                         General Act
23
24
25
26
27
28
29
     Class Action Complaint - Demand for Jury Trial
30
     Case 1:20-cv-00482-NONE-EPG Document 1 Filed 04/02/20 Page 2 of 20


 1
             1.     Plaintiff Kristeena Tinnin (hereafter referred to as “Plaintiff”) brings this action
 2
     against SUTTER VALLEY MEDICAL FOUNDATION (hereafter referred to as “Defendants”),
 3
     California Corporations and DOES 1 through 20 and its subsidiaries or controlled affiliated
 4
     corporations, partnerships, parent companies, subsidiaries, partners, “dbas”, or agents, and allege
 5
     upon information and belief which is based upon the investigation of her counsel, except as to the
 6
     allegations concerning Plaintiff, or her counsel, which are made upon Plaintiff’s personal
 7
     knowledge.
 8
     I.     NATURE OF THE ACTION
 9
10           2.     This is a wage and hour action to vindicate the rights afforded to employees by

11   Federal and California labor law. This action is brought by Plaintiff herself against Defendants.

12   Plaintiff’s California Private Attorney General Act, Labor Code §§ 2698 et seq. (“PAGA”) claim

13   is brought as an enforcement action on behalf of the state for penalties and other remedies on behalf

14   of the State of California and current and former employees as expressly permitted by that statute.

15   All PAGA administrative requirements were met on January 3, 2020.

16           3.     This action revolves around the systemic failure by Defendants to pay California

17   non-exempt employees, including Plaintiff, in conformance with Federal and California law.

18   Defendants and Does 1-20, have employed Plaintiff directly or as agents of one another, and or is

19   liable under California Labor Code §558.1 and are referred to herein as “Employer Defendants.”

20   Plaintiff alleges that Defendants and some Does are “persons” who violated or caused to be violated

21   California Labor Code §558, § 1197.1, 2699 (f) and IWC Wage Orders. As such, Defendants and

22   some Does are liable for penalties and wages which Plaintiff may seek through PAGA for

23   themselves, current and former employees, and the State of California and are sued solely pursuant

24   to PAGA. Some Defendant Does and Defendants, are collectively hereinafter referred to as the

25   “PAGA Defendants” as they are liable under PAGA as either the employer or a “person” who

26   caused the violation at issue.

27           4.     The core violations Plaintiff alleges against the Defendants are: (1) violation of the

28   FLSA for failure to pay all overtime wages; (2) failure to pay minimum wages; (3) failure to pay

29
                                                       1
     PAGA COMPLAINT                        Case No.
30
     Case 1:20-cv-00482-NONE-EPG Document 1 Filed 04/02/20 Page 3 of 20


 1
     overtime wages in conformance with California law; (4) knowing and intentional failure to comply
 2
     with itemized employee wage statement provisions; (5) failure to provide meal periods or pay
 3
     additional wages in lieu thereof; (6) failure to pay all wages owed upon termination or resignation;
 4
     (7) violation of Unfair Competition law and (8) enforcement of the California labor code Private
 5
     Attorney General Act.
 6
             5.     In addition, pursuant to the Private Attorney General Act (“PAGA”), Labor Code §
 7
     2698, et seq., Plaintiff seeks penalties for the underlying violations of the Labor Code on behalf of
 8
     herself, the State of California and Defendants’ current and former employees. As held by the
 9
     California Supreme Court in Arias v. Sup. Ct. 46 Cal.4th 969, 986 (2009), aggrieved employees
10
     have a substantive right to act as a proxy or agent of the State of California in seeking penalties for
11
     the State and Defendants’ workforce, and although these aggrieved employees are empowered to
12
     do so in a representative fashion, the class action requirements do not apply. As such, for PAGA
13
     penalty purposes only, this action is brought on behalf of Defendants’ entire past and current
14
     workforce and California’s Labor & Workforce Development Agency (“LWDA”) during the
15
     relevant time period covered by the statute of limitations which is one year for most PAGA
16
     penalties and three years for Labor Code §§ 256, 203 predicate violations plus tolling based upon
17
     prior complaints or PAGA notices. Plaintiff has complied with the administrative requirements
18
     pursuant to PAGA by mailing notice to the LWDA and the Defendant on October 30, 2019.
19
     II.    JURISDICTION AND VENUE
20
21           6.     This Court has subject matter jurisdiction based on federal question jurisdiction

22   pursuant to 28 U.S.C. § 1331 covering claims arising under the Fair Labor Standards Act (“FLSA”),

23   29 U.S.C. §§201, et seq.

24           7.     This Court has supplemental jurisdiction over the California state law claims under

25   28 U.S.C. § 1367, because these claims are so related to the federal claims that they form part of

26   the same case and controversy under Article III of the U.S. Constitution.

27           8.     This Court is empowered to grant declaratory relief pursuant to 28 U.S.C. § 2201.

28           9.     Venue is proper in the Eastern District of California pursuant to 28 U.S.C. § 1391

29
                                                        2
     PAGA COMPLAINT                        Case No.
30
     Case 1:20-cv-00482-NONE-EPG Document 1 Filed 04/02/20 Page 4 of 20


 1
     because this District is the district in which the Defendant and Plaintiff reside and a district in which
 2
     a substantial part of the events or omissions giving rise to the claims occurred.
 3
                                         INTRADISTRICT ASSIGNMENT
 4
             10.     This case is properly assigned to the Sacramento Division of this Court because the
 5
     action arose in Stanislaus County, California. Local Rule 120(d).
 6
     III.    PARTIES
 7
                                                       Plaintiff
 8
             11.     Plaintiff Kristeena Tinnin, is a resident of California and lived within Stanislaus
 9
     County. Plaintiff Kristeena Tinnin is an “aggrieved employee” pursuant to Labor Code § 2698, et
10
     seq. as a result of the violations and the harms described herein. At all relevant times herein,
11
     Plaintiff Kristeena Tinnin was employed by Defendants within Stanislaus County, California.
12
     Defendant employed Plaintiff Kristeena Tinnin as a non-exempt employee. Plaintiff Kristeena
13
     Tinnin was hired by Defendants to work within the counties covered by the Intradistrict Venue in
14
     the Sacramento Division of the Eastern District pursuant to Local Rule 120(d). During the relevant
15
     time period, Plaintiff Kristeena Tinnin worked for Defendants within the Intradistrict Venue of the
16
     Sacramento Division of the Eastern District, performing work as a medical assistant through
17
     approximately July 2019. Plaintiff Kristeena Tinnin has suffered injury in fact and loss of property
18
     as a result of Defendants’ conduct described in this Complaint.
19
             12.     Plaintiff is informed and believes and thereon alleges that at all relevant times herein
20
     that Defendant Sutter Valley Medical Foundation is a California corporation.
21
             13.     Plaintiff is informed and believes, and based thereon alleges, that Defendants and
22
     their subsidiaries or controlled affiliated corporations, partnerships, parent companies, subsidiaries,
23
     partners, “dbas,” or agents carried out a joint scheme, business plan or policy in all respects
24
     pertinent hereto, and the acts of these persons are legally attributable to Defendants.
25
             14.     Plaintiff brings this action pursuant to the California Labor Code §§ 201, 202, 203,
26
     204, 205.5, 210, 214, 216, 218, 218.5, 218.6, 221, 226, 226.3, 256, 510, 512, 558, 558.1, 1174,
27
     1194, 1194.2, 1197, 1197.1, 1199, 2802 and the applicable IWC wage order, seeking unpaid
28
     overtime wages, statutory penalties, liquidated damages, declaratory, injunctive and other equitable
29
                                                          3
     PAGA COMPLAINT                         Case No.
30
     Case 1:20-cv-00482-NONE-EPG Document 1 Filed 04/02/20 Page 5 of 20


 1
     relief, interest, reasonable attorneys’ fees, and costs of suit.
 2
              15.    Plaintiff, pursuant to the Unfair Competition Law (“UCL”), Business and
 3
     Professions Code § 17200 et seq., also seek injunctive relief, declaratory relief, restitution, and
 4
     restitutionary disgorgement of all wages earned by Plaintiff but retained by Defendants as a result
 5
     of its failure to comply with the above laws. Plaintiff and the Class are also entitled to attorneys’
 6
     fees, costs and interest pursuant to the private attorney provisions of California Code of Civil
 7
     Procedure § 1021.5.
 8
              16.    Plaintiff, on behalf of herself pursuant to FLSA, 29 U.S.C. §§201, et seq., seek
 9
     declaratory relief, statutory damages, actual damages, interest, and injunctive relief.
10
              17.    Plaintiff alleges that Defendants (including some Does), and each of them, are
11
     employers with respect to Plaintiff. All Defendants are liable pursuant to California Labor Code
12
     558.1, PAGA and the FLSA.
13
              18.    On information and belief, Defendants were on notice of the improprieties alleged
14
     herein by their employees, including Plaintiff, and intentionally refused to rectify their unlawful
15
     policies.
16
              19.    Defendants’ failure to compensate non-exempt employees for all “hours worked,”
17
     failure to pay for all hours worked at the regular rate or required overtime premium rate, and failure
18
     to pay wages at termination, failure to reimburse employees for out-of-pocket expenses, in addition
19
     to the other violations alleged above, during all relevant times herein was intentional, willful, and
20
     deliberate.
21
              20.    Plaintiff also brings this action against Defendants pursuant to the California Labor
22
     Code Private Attorneys General Act, § 2698 et seq. This act provides additional derivative remedies
23
     for all of the violations described in this Complaint.
24
                                                        Defendant
25
              21.    The following allegations as to Defendant are made on information and belief, and
26
     are likely to have evidentiary support after a reasonable opportunity for further investigation or
27
     discovery.
28
              22.    At all times relevant, Sutter Valley Medical Foundation conducted and conducts
29
                                                          4
     PAGA COMPLAINT                          Case No.
30
     Case 1:20-cv-00482-NONE-EPG Document 1 Filed 04/02/20 Page 6 of 20


 1
     business in Stanislaus County. At all times relevant, Sutter Valley Medical Foundation owned,
 2
     controlled or operated a business or establishment that employed persons within the meaning of
 3
     Industrial Welfare Commission Order No. 4 and operated as a direct employer of Plaintiff. During
 4
     all relevant times alleged herein, Sutter Valley Medical Foundation employed Plaintiff and
 5
     similarly situated persons as non-exempt employees and committed in California and in this
 6
     District the acts and/or caused the violations complained of therein.
 7
     IV.     FACTUAL BACKGROUND
 8
 9            23.         This is action is brought by Plaintiff pursuant to the Fair Labor Standards Act 29

10   U.S.C. §§201, et seq., the California Labor Code, and California Business and Professions Code §

11   17200 et seq. The action seeks recovery for wages, compensation, and other relief due and owing

12   to Plaintiff.

13            24.         The claims of this lawsuit spring from a pattern of employer misconduct and

14   wrongdoing that has characterized the labor system in much of the healthcare industry, where

15   unpaid and improperly paid labor, as alleged herein, are commonplace and regular practice. The

16   Defendants herein engaged in the unlawful practices and policies alleged in this complaint, which

17   are widespread and entrenched in the industry. The practices of the industry are common or nearly

18   uniform among many of the major companies which employ medical assistants that spread

19   improper employment practices. The following paragraphs detail specific violations of law

20   comprising the wage-related claims applicable to employees that Plaintiff seeks to represent on a

21   PAGA basis.

22            25.         For at least four years prior to the filing of this action and through to the present,

23   Defendant maintained and enforced against Plaintiff, unlawful practices and policies in violation

24   of Federal and California wage and hour laws, including but not limited to:

25                   a.      Failing to compensate Plaintiff for all hours worked, including but not limited

26                           to, hours greater than eight per day and/or hours greater than forty (40) per week

27                           worked by Plaintiff in violation of Federal law, California law and public policy;

28                   b.      Failing to provide Plaintiff, with accurate itemized wage statements in violation

29
                                                            5
     PAGA COMPLAINT                             Case No.
30
     Case 1:20-cv-00482-NONE-EPG Document 1 Filed 04/02/20 Page 7 of 20


 1
                           of California law and public policy;
 2
                   c.      Failing to provide Plaintiff with meal and rest periods in violation of California
 3
                           law and public policy.
 4
                   d.      Failing to pay to Plaintiff, statutory penalties pursuant to California Labor Code
 5
                           §§ 201, 202, 203, 226, and 1174(d) in violation of California law and public
 6
                           policy.
 7
             26.        Plaintiff Kristeena Tinnin began her employment with Defendant Sutter Valley
 8
     Medical Foundation on July 9, 2018. Plaintiff worked as a medical assistant and was responsible
 9
     for the daily care of patients and carrying out the orders of doctors. On July 17, 2019, Plaintiff’s
10
     employment with Defendants came to an end.
11
             27.        During an average work week, Plaintiff worked from about 8 AM to 5:30 PM. She
12
     would arrive at work 30-minutes early because she would be marked late. Plaintiff would wait at
13
     the workplace before clocking in five (5) minutes before her shift. Plaintiff estimates that in an
14
     average week she only received about two (2) to three (3) 10-minute rest periods. Even during the
15
     few breaks that Plaintiff did receive they were often interrupted. At the direction of her supervisor,
16
     the employees would page Plaintiff while she was on her break to perform work related tasks.
17
             28.        Plaintiff was also paid roughly around $1,200 dollars per two week pay period,
18
     regardless of her hours worked. This figure was the product of an unlawful rounding policy that,
19
     on the whole, favored underpayment of Plaintiff’s wages.
20
             29.        Plaintiff was required to perform work prior to clocking into her shift. Among other
21
     things, Plaintiff would check the temperatures of vaccines or specimens and would document the
22
     temperatures. Plaintiff was also routinely required to clean rooms of clients or restock rooms prior
23
     to clocking in.
24
             30.        Defendants failed to compensate for all “hours worked” (within the meaning of the
25
     Wage Order No. 4-2001) and failed to pay overtime premium wages for work performed. This
26
     includes, overtime hours worked that were either not compensated, or compensated at rates lower
27
     than the applicable overtime premium wage rate and/or without properly calculating the regular
28
     rate of pay for purposes of paying overtime, uncompensated or undercompensated time spent on
29
                                                          6
     PAGA COMPLAINT                           Case No.
30
     Case 1:20-cv-00482-NONE-EPG Document 1 Filed 04/02/20 Page 8 of 20


 1
     statutory rest breaks, work meetings, and other activities. By their conduct, Defendants makes clear
 2
     that they are intentionally and maliciously subverting Federal and California overtime wage
 3
     requirements, resulting in Plaintiff’s loss of property that occur as a result of Defendants’ payroll
 4
     policies.
 5
             31.    On information and belief, Defendants have made it difficult to account with
 6
     precision for the unlawfully withheld wages due to Plaintiff during all relevant times herein,
 7
     because Defendants did not fully implement and preserve a record keeping method to accurately
 8
     record all hours worked and wages earned by its employees as required for non-exempt employees
 9
     by California Labor Code §§226 and 1174 (d) and the applicable Wage Order.
10
             32.    Defendants have failed to comply with California Labor Code § 226(a) by failing to
11
     itemize in wage statements all wages earned and accounting for the applicable rate of pay for
12
     Plaintiff. Plaintiff is therefore entitled to statutory penalties not to exceed $4,000 for each employee
13
     pursuant to Labor Code § 226(e).
14
     VI.     CAUSES OF ACTION
15
16                                     FIRST CLAIM FOR RELIEF

17               VIOLATION OF THE FAIR LABOR STANDARDS ACT: FAILURE TO PAY
18                                              OVERTIME WAGES
19                      (FAIR LABOR STANDARDS ACT (FLSA), 29 U.S.C. §201 et seq.)
20           33.    Plaintiff incorporates all preceding paragraphs as though fully set forth herein.
21           34.    On information and belief and at all relevant times, Defendants have been, and
22   continue to be, “employers” engaged in interstate “commerce” and/or in production of “goods” for
23   “commerce” within the meaning of the FLSA, 29 U.S.C §203. At all relevant times, Defendants
24   employed, and continue to employ employees, including Plaintiff.
25           35.    Attached hereto is the Consent to Sue form signed by Plaintiff pursuant to §16(b) of
26   the FLSA, 29 U.S.C. §§216(b) and 256. It is likely that other similarly situated individuals will
27   sign consent forms and join as Plaintiffs asserting FLSA claims in the future.
28           36.    The FLSA requires each covered employer, including Defendants, to compensate
29
                                                        7
     PAGA COMPLAINT                         Case No.
30
     Case 1:20-cv-00482-NONE-EPG Document 1 Filed 04/02/20 Page 9 of 20


 1
     all nonexempt employees at a rate of not less than one and one-half times the regular rate of pay
 2
     for work performed in excess of forty hours in a workweek.
 3
                37.   Plaintiff is entitled to overtime compensation for all overtime hours worked.
 4
                38.   At all relevant times, Defendants, pursuant to its policies and practices, failed and
 5
     refused to pay overtime premiums to Plaintiff for her hours worked in excess of forty hours per
 6
     week.
 7
                39.   By failing to compensate Plaintiff at a rate not less than one and one-half times the
 8
     regular rate of pay for work performed in excess of forty hours in a workweek, Defendants have
 9
     violated, and continue to violate, the FLSA, 29 U.S.C. §§201 et seq., including 29 U.S.C.
10
     §207(a)(1).
11
                40.   The foregoing conduct, as alleged, constitutes a willful violation of the FLSA within
12
     the meaning of 29 U.S.C. §255(a).
13
                41.   Plaintiff, on behalf of herself, seek recovery of attorneys’ fees and costs of action to
14
     be paid by Defendant, as provided by the FLSA, 29 U.S.C. §216(b).
15
                42.   Plaintiff, on behalf of herself, seek damages in the amount of unpaid overtime
16
     compensation, liquidated damages as provided by 29 U.S.C. §216 (b), interest, and such other legal
17
     and equitable relief as the Court deems just and proper.
18
                43.   WHEREFORE, Plaintiff requests relief as described herein and below on behalf of
19
     herself.
20
                                           SECOND CLAIM FOR RELIEF
21
                                   FAILURE TO PAY MINIMUM WAGE
22                        (CAL. LABOR CODE §§ 1194, 1194.2 1197(a) AND WAGE ORDER 4)
23              44.   Plaintiff incorporates all preceding paragraphs as though fully set forth herein.

24              45.   California Labor Code § 1197, entitled “Pay of Less Than Minimum Wage,” states:

25                    The minimum wage for employees fixed by the commission is the minimum
                      wage to be paid to employees, and the payment of a less wage than the
26                    minimum so fixed is unlawful.
27              46.   The applicable minimum wage is $11.00 per hour. Wages accrue interest at 10% per
28   annum from the date that they were required to be paid.
29
                                                          8
     PAGA COMPLAINT                          Case No.
30
     Case 1:20-cv-00482-NONE-EPG Document 1 Filed 04/02/20 Page 10 of 20


 1            47.   Defendant has failed to pay Plaintiff at least at the minimum wage rates for all hours

 2   worked. In particular, Plaintiff was compensated for some hours worked at a rate less than the

 3   statutory minimum, or was not compensated at all for some hours worked. This resulted from

 4   Defendant’s illegal wage and hour practices: (1) requiring Plaintiff to work before her shift and not

 5   compensating Plaintiff for this time; and (2) paying Plaintiff a fixed weekly amount regardless of

 6   how many hours Plaintiff worked. This violation of California minimum wage law was substantial

 7   and occurred regularly.

 8            48.   The Minimum Wage provisions of California Labor Code are enforceable by private

 9   civil action pursuant to California Labor Code § 1194 and California Business and Professions Code

10   §§ 17200 et seq. Section 1194(a) states:

11                  Notwithstanding any agreement to work for a lesser wage, any employee
                    receiving less than the legal minimum wage or the legal overtime
12                  compensation applicable to the employee is entitled to recover in a civil
                    action the unpaid balance of the full amount of this minimum wage or
13
                    overtime compensation, including interest thereon, reasonable attorney’s fees
14                  and costs of suit.

15            49.   As such, Plaintiff may bring this action for minimum wages, liquidated damages,
16   interest, costs of suit and attorney’s fees against Defendant.
17            50.   As described in California Labor Code § 1194.2, any action for minimum wage
18   incorporates the applicable wage order of the IWC and is subject to liquidated damages for unpaid
19   wages.
20            51.   California Labor Code § 1194.2 provides that:
21                  In any action under Section 1194 … to recover wages because of the payment
22                  of a wage less than the minimum wages fixed by an order of the commission,
                    an employee shall be entitled to recover liquidated damages in an amount
23                  equal to the wages unlawfully unpaid and interest thereon.

24            52.   As described herein, this is an action under California Labor Code § 1194 to recover

25   wages due to Defendant’s violation of California Labor Code §§ 1197, 1194(a) and 1194.2. As a

26   result of the minimum wage violation, Plaintiff is also entitled to liquidated damages in an amount

27   equal to the wages unlawfully unpaid for any minimum wage violation.

28
                                           THIRD CLAIM FOR RELIEF
29
                                                        9
     PAGA COMPLAINT                        Case No.
30
     Case 1:20-cv-00482-NONE-EPG Document 1 Filed 04/02/20 Page 11 of 20


 1
                                    FAILURE TO PAY OVERTIME WAGES
 2
                       (CAL. LABOR CODE §§510, 1194, 1194.2, AND WAGE ORDER 4)
 3
             53.    Plaintiff incorporates all preceding paragraphs as though fully set forth herein.
 4
             54.    California Labor Code § 510 states:
 5                         “Eight hours of labor constitutes a day’s work. Any work in excess of eight
                    hours in one workday and any work in excess of 40 hours in any one work week
 6                  and the first eight hours worked on the seventh day of work in any one workweek
                    shall be compensated at the rate of no less than one and one-half times the regular
 7
                    rate of pay for an employee. Any work in excess of 12 hours in one day shall be
 8                  compensated at the rate of no less than twice the regular rate of pay for an employee.
                    In addition, any work in excess of eight hours on any seventh day of a workweek
 9                  shall be compensated at the rate of no less than twice the regular rate of pay of an
                    employee.”
10
             55.    The identical provision is found in the applicable IWC Wage Orders 4, which are
11
     authorized under California Labor Code § 1185.
12
             56.    California Labor Code § 500 defines, “workday” and “day” to mean any consecutive
13
     24-hour period commencing at the same time each calendar day, and defines “workweek” and
14
     “week” to mean “any seven consecutive days starting with the same calendar day each week.”
15
             57.    As described herein, Defendants violated California Labor Code § 510 and IWC
16
     Wage Orders by failing to pay workers who were required to work more than 8 hours in one
17
     workday or 40 hours in one work week overtime wages. Defendant also violated the California
18
     Labor Code and IWC Wage Orders by compensating Plaintiff at rates lower than the applicable
19
     overtime premium wage rate. Defendant is liable as a result of Labor Code section 558.1.
20
             58.    As described herein, this is an action under California Labor Code §1194 to recover
21
     wages on account of Defendant’s failure to pay overtime wages as described in California Labor
22
     Code §§ 510, 1194(a), 1194.2 and any applicable wage orders, including IWC Order No. 4-2001.
23
     Therefore, Plaintiff is also entitled to recover liquidated damages in an amount equal to the wages
24
     unlawfully unpaid and interest thereon, plus reasonable attorneys’ fees and costs of suit.
25
             59.    Wherefore, Plaintiff request relief as described herein and below.
26
                                         FOURTH CLAIM FOR RELIEF
27
           KNOWING AND INTENTIONAL FAILURE TO COMPLY WITH ITEMIZED
28
                        EMPLOYEE WAGE STATEMEMENT PROVISIONS
29
                                                      10
     PAGA COMPLAINT                       Case No.
30
     Case 1:20-cv-00482-NONE-EPG Document 1 Filed 04/02/20 Page 12 of 20


 1
                          (CALIFORNIA LABOR CODE §§ 226(B), 1174, 1175)
 2
            60.   Plaintiff incorporates all preceding paragraphs as though fully set forth herein.
 3
            61. California Labor Code Section 226(a) states:
 4          Every employer shall, semimonthly or at the time of each payment of wages, furnish each
            of his or her employees, either as a detachable part of the check, draft, or voucher paying
 5          the employee's wages, or separately when wages are paid by personal check or cash, an
            accurate itemized statement in writing showing:
 6
                  i)       gross wages earned,
 7
                  ii)      total hours worked by the employee, except for any employee whose
 8
                  compensation is solely based on a salary and who is exempt from payment of
 9
                  overtime under subdivision (a) of Section 515 or any applicable order of the
10
                  Industrial Welfare Commission,
11
                  iii)     the number of piece-rate units earned and any applicable piece rate if the
12
                  employee is paid on a piece-rate basis,
13
                  iv)      all deductions, provided that all deductions made on written orders of the
14
                  employee may be aggregated and shown as one item,
15
                  v)       net wages earned,
16
                  vi)      the inclusive dates of the period for which the employee is paid,
17
                  vii)     the name of the employee and his or her social security number, except that
18
                  by January 1, 2008, only the last four digits of his or her social security number or
19
                  an employee identification number other than a social security number may be
20
                  shown on the itemized statement,
21
                  viii)    the name and address of the legal entity that is the employer, and
22
                  ix)      all applicable hourly rates in effect during the pay period and the
23
                  corresponding number of hours worked at each hourly rate by the employee. The
24
                  deductions made from payments of wages shall be recorded in ink or other indelible
25
                  form, properly dated, showing the month, day, and year, and a copy of the statement
26
                  or a record of the deductions shall be kept on file by the employer for at least three
27
                  years at the place of employment or at a central location within the State of
28
                  California.
29
                                                     11
     PAGA COMPLAINT                      Case No.
30
     Case 1:20-cv-00482-NONE-EPG Document 1 Filed 04/02/20 Page 13 of 20


 1
               62.        Defendants failed to provide “accurate itemized statements” to employees,
 2
     including Plaintiff because the wage statements:
 3
                     a.      Omitted the applicable overtime rate of pay for hours worked by Plaintiff and
 4
                             the Class.
 5
               63.        As a result, the wage statements falsely stated the net wages earned.
 6
               64.        California Labor Code § 226(e) and (g) provide for the remedy for the violations
 7
     described above:
 8
               (e) An employee suffering injury as a result of a knowing and intentional failure by an
 9             employer to comply with subdivision (a) is entitled to recover the greater of all actual
               damages or fifty dollars ($50) for the initial pay period in which a violation occurs and one
10             hundred dollars ($100) per employee for each violation in a subsequent pay period, not
11             exceeding an aggregate penalty of four thousand dollars ($4,000), and is entitled to an
               award of costs and reasonable attorney's fees.
12             (g) An employee may also bring an action for injunctive relief to ensure compliance with
13             this section, and is entitled to an award of costs and reasonable attorney's fees.
               65.        Section 1174 of the California Labor Code, and Wage Order 4, requires Defendants
14
     to maintain and preserve, in a centralized location, among other items, records showing the names
15
     and addresses of all employees employed, payroll records showing the hours worked daily by and
16
     the wages paid to its employees. The Wage Order also requires that the employer keep accurate
17
     information showing when each employee “begins and ends each work period, meal periods, and
18
     total daily hours worked.” Defendant have created a uniform practice of knowingly and
19
     intentionally failing to comply with Labor Code § 1174. Defendants’ failure to comply with Labor
20
     Code § 1174 is unlawful pursuant to Labor Code § 1175. When an employer fails to keep such
21
     records, employees may establish the hours worked solely by their testimony and the burden of
22
     overcoming such testimony shifts to the employer. Hernandez v. Mendoza, 199 Cal.App.3d 721
23
     (1988).
24
               66.        By failing to keep adequate time records required by §§ 226 and 1174 (d) of the
25
     Labor Code, Defendants have injured Plaintiff and the Class and made it difficult to calculate the
26
     unpaid wages due, and Plaintiff and the Class are entitled to up to $4,000.00 in penalties.
27
               67.        WHEREFORE, Plaintiff requests relief as described herein and below on behalf of
28
29
                                                           12
     PAGA COMPLAINT                             Case No.
30
     Case 1:20-cv-00482-NONE-EPG Document 1 Filed 04/02/20 Page 14 of 20


 1
     the Class.
 2
                            FIFTH CLAIM FOR RELIEF
 3     FAILURE TO PROVIDE MEAL PERIODS OR PAY ADDITIONAL WAGES IN LIEU
                                    THEREOF
 4                         (CAL. LAB. CODE §§ 226.7, 512)
 5           68.   Plaintiff incorporates all preceding paragraphs as though fully set forth herein.
 6           69.   On information and belief, Plaintiff was not afforded meal periods as required by
 7   California law, since she was routinely required to work during her meal periods, and was not
 8   compensated for these interrupted meal periods. On the occasions that Plaintiff received her meal
 9   periods, many of them were untimely. Plaintiff was not compensated for her late meal periods.
10           70.   California Labor Code § 226.7 states:
11          (a) No employer shall require any employee to work during any meal or rest period
12          mandated by an applicable order of the Industrial Welfare Commission.

13          (b) If an employer fails to provide an employee a meal period or rest period in
            accordance with an applicable order of the Industrial Welfare Commission, the
14          employer shall pay the employee one additional hour of pay at the employee's regular
            rate of compensation for each work day that the meal or rest period is not provided.
15
             71.   The applicable wage order issued by the Industrial Welfare Commission is Wage
16
     Order 4. Wage Order 4 states with regards to meal periods:
17
            (A) No employer shall employ any person for a work period of more than five (5)
18          hours without a meal period of not less than 30 minutes, except that when a work
            period of not more than six (6) hours will complete the day’s work the meal period
19
            may be waived by mutual consent of the employer and employee. Unless the
20          employee is relieved of all duty during a 30-minute meal period, the meal period
            shall be considered an “on duty” meal period and counted as time worked. An “on
21          duty meal period shall be permitted only when the nature of the work prevents an
            employee from being relieved of all duty and when by written agreement between
22          the parties an on-the-job paid meal period is agreed to. The written agreement shall
            state that the employee may, in writing, revoke the agreement at any time.
23
24          (B) If an employer fails to provide an employee a meal period in accordance with
            the applicable provisions of this Order, the employer shall pay the employee one (1)
25          hour of pay at the employee’s regular rate of compensation for each work day that
            the meal period is not provided.
26
             72.   A similar provision is contained at California Labor Code § 512 and provides:
27
            (a) An employer shall not employ an employee for a work period of more than five
28          hours per day without providing the employee with a meal period of not less than 30
            minutes, except that if the total work period per day of the employee is no more than
29
                                                     13
     PAGA COMPLAINT                      Case No.
30
     Case 1:20-cv-00482-NONE-EPG Document 1 Filed 04/02/20 Page 15 of 20


 1          six hours, the meal period may be waived by mutual consent of both the employer
            and employee. An employer shall not employ an employee for a work period of more
 2          than 10 hours per day without providing the employee with a second meal period of
            not less than 30 minutes, except that if the total hours worked is no more than 12
 3
            hours, the second meal period may be waived by mutual consent of the employer and
 4          the employee only if the first meal period was not waived.

 5           73.    Defendants violated California law by failing to provide timely, uninterrupted meal

 6   periods mandated by Labor Code § 226.7 and the wage orders. Specifically, on numerous

 7   occasions, Plaintiff was not provided with a timely lunch period and was not compensated with

 8   any premium wages in lieu thereof. As such, Defendant is liable for one hour of pay at the

 9   employee’s regular rate of compensation for each workday that meal periods were not provided.

10           74.    Plaintiff did not voluntarily or willfully waive meal periods. Any express or

11   implied waivers obtained from Plaintiff were not willfully obtained, were not voluntarily agreed

12   to, was a condition of employment, or part of a contract of an unlawful adhesion.

13           75.    As a result of the unlawful acts of Defendants, Plaintiff has been deprived of

14   premium wages in amounts to be determined at trial, and is entitled to recovery of such amounts,

15   plus interest and penalties thereon, attorneys' fees, and costs, under Labor Code §§ 203, 226,

16   226.7, 512, 1194, and Wage Order 4.

17           76.    WHEREFORE, Plaintiff requests relief as described herein and below.

18
                                          SIXTH CLAIM FOR RELIEF
19
       FAILURE TO PAY ALL WAGES OWED UPON TERMINATION OR RESIGNATION
20
                                 (CALIFORNIA LABOR CODE §§ 201, 202, 203)
21
             77.    Plaintiff incorporates all preceding paragraphs as though fully set forth herein.
22
             78.    California Labor Code §§ 201 and 202 provide for immediate payment of all wages
23
     owed at termination of employment.
24
             79.    Defendants required Plaintiff to work without compensating her for all wages as
25
     described in this complaint and failed to pay these wages at her termination. Consequently,
26
     Defendant has violated California Labor Code §§ 201 and/or 202.
27
             80.    California Labor Code § 203 states:
28
            If an employer willfully fails to pay, without abatement or reduction, in accordance with
29
                                                      14
     PAGA COMPLAINT                       Case No.
30
     Case 1:20-cv-00482-NONE-EPG Document 1 Filed 04/02/20 Page 16 of 20


 1            Sections 201, 201.5, 202, and 205.5, any wages of an employee who is discharged or who
              quits, the wages of the employee shall continue as a penalty from the due date thereof at the
 2            same rate until paid or until an action therefor is commenced; but the wages shall not
              continue for more than 30 days. An employee who secretes or absents herself or herself to
 3
              avoid payment to him or her, or who refuses to receive the payment when fully tendered to
 4            him or her, including any penalty then accrued under this section, is not entitled to any
              benefit under this section for the time during which he or she so avoids payment. Suit may
 5            be filed for these penalties at any time before the expiration of the statute of limitations on
              an action for the wages from which the penalties arise.
 6
 7            81.    Defendants willfully failed to pay all wages due as the failure to pay was not

 8   inadvertent or accidental. As a result, Plaintiff is entitled to 30-days’ worth of wages. “30-days

 9   wages” is calculated pursuant to California case law as 30 working days and not merely a month’s

10   wages.

11            82.    In calculating 30-days wages pursuant to California Labor Code § 203, Plaintiff is

12   entitled to compensation for all forms of wages earned (even if not properly paid), including, but

13   not limited to, compensation for unprovided rest periods and unprovided meal periods,

14   compensation for work done at hourly rates below the minimum and overtime wages, and other

15   compensation due but not received.

16            83.    More than 30 working days have passed since Plaintiff left Defendants’ employ,

17   and despite this, she has not received payment pursuant to Labor Code § 203. As a consequence

18   of Defendants’ willful conduct in not paying all earned wages, Plaintiff is entitled to 30 days’ wages

19   as a penalty under Labor Code § 203 for failure to pay legal wages.

20            84.    WHEREFORE, Plaintiff seeks the relief as described herein and below.

21                                    SEVENTH CLAIM FOR RELIEF

22                          VIOLATION OF UNFAIR COMPETITION LAW

23                            (CALIFORNIA BUS. & PROF. CODE §§ 17200, ET SEQ.)

24            85.    Plaintiff incorporates all preceding paragraphs as though fully set forth herein.

25            86.    On information and belief, by their policies described above, Defendant engaged in

26   unlawful activity prohibited by Business and Professions Code §§ 17200 et seq. The actions of

27   Defendant as alleged within this Complaint, constitute unlawful and unfair business practices,

28   within the meaning of Business and Professions Code §§ 17200 et seq. and have suffered injury

29
                                                        15
     PAGA COMPLAINT                          Case No.
30
     Case 1:20-cv-00482-NONE-EPG Document 1 Filed 04/02/20 Page 17 of 20


 1
     and have lost money or property as a result of Defendants’ failure to comply with well-established
 2
     labor laws.
 3
             87.     As a result of their unlawful acts, Defendants have reaped and continue to reap
 4
     unfair benefits and unlawful profits at the expense of Plaintiff. Defendants should be enjoined from
 5
     this activity and made to disgorge these ill-gotten gains and restore to Plaintiff the wrongfully
 6
     withheld wages pursuant to Business and Professions Code § 17203. Plaintiff is informed and
 7
     believes and thereon alleges that Defendants have been unjustly enriched through these unlawful
 8
     practices.
 9
             88.     The unlawful conduct alleged herein is continuing, and there is no indication that
10
     Defendants will not continue such activity in the future. Plaintiff alleges that if Defendants are not
11
     enjoined from the conduct set forth in this Complaint, Defendants will continue these violations.
12
             89.     Plaintiff further requests that the Court issue a preliminary and permanent injunction
13
     requiring Defendants to comply with the recording keeping requirements under California Labor
14
     Laws.
15
             90.     WHEREFORE, Plaintiff requests injunctive, declaratory, and restitutionary relief as
16
     described herein and below.
17
                                            EIGTH CLAIM FOR RELIEF
18
                   VIOLATIONS OF THE PRIVATE ATTORNEY GENERAL ACT OF 2004
19
                                                   (“PAGA”)
20
                                 (CALIFORNIA LABOR CODE §§ 2698, ET SEQ.)
21
             91.     Plaintiff incorporates all preceding paragraphs as though fully set forth herein.
22
             92.     Plaintiff brings this claim for herself and other current and former employees, as
23
     expressly authorized by Labor Code §§ 2699 et seq. PAGA is an enforcement action that empowers
24
     an aggrieved employee to seek penalties on behalf of themselves, current and former employees
25
     and the State, without the need to certify a class. For purposes of this claim only, therefore, Plaintiff
26
     brings this claim for herself and other current and former employees and need not comply with
27
     Class Action Certification.
28
             93.     Plaintiff is an aggrieved employee as defined in Labor Code § 2699(a). She brings
29
                                                        16
     PAGA COMPLAINT                         Case No.
30
     Case 1:20-cv-00482-NONE-EPG Document 1 Filed 04/02/20 Page 18 of 20


 1
     this cause of action on behalf of herself and other current or former aggrieved employees affected
 2
     by the labor law violations alleged in this complaint.
 3
             94.    The pre-lawsuit notice requirements set forth in Labor Code § 2699.3 have been
 4
     satisfied by written notice by certified mail to Defendants and to the Labor and Workforce
 5
     Development Agency, detailing the Labor Code and IWC Wage Order violations averred herein.
 6
     The LWDA refused to timely investigate these violations.
 7
             95.    Plaintiff seeks civil penalties as provided under applicable Labor Code sections for
 8
     violations of the Labor Code alleged herein pursuant to Labor Code § 2699(a). To the extent that
 9
     any violation alleged herein does not carry a penalty, Plaintiff seeks civil penalties pursuant to
10
     Labor Code § 2699(f) for Plaintiff, other current or former employees and the State for violations
11
     of those sections.
12
             96.    Labor Code § 2699(f) provides:
13
             For all provisions of this code except those for which a civil penalty is specifically
14           provided, there is established a civil penalty for a violation of these provisions, as follows:
             . . . (2) If, at the time of the alleged violation, the person employs one or more employees,
15           the civil penalty is one hundred dollars ($100) for each aggrieved employee per pay period
16           for the initial violation and two hundred dollars ($200) for each aggrieved employee per
             pay period for each subsequent violation.
17
18           97.    Plaintiff seeks penalties due from all Defendants on behalf of herself, other

19   aggrieved employees and the State, as provided by Labor Code § 2699(i), including but not limited

20   to, penalties due pursuant to Labor Code § 558(a) as a result of Defendants’ violation of the

21   provisions of the Labor Code and Wage Orders 4 and others.

22           98.    Defendants are liable to Plaintiff and “other current or former employees and the

23   state” for the civil penalties arising from the violations alleged in this Complaint. Plaintiff is also

24   entitled to an award of attorneys’ fees and costs as set forth below.

25           99.    Plaintiff, and on behalf of herself and other current or former employees, request

26   relief as described below.

27   VII.   PRAYER FOR RELIEF
28
             100. WHEREFORE, Plaintiff prays for judgment for Plaintiff as follows:
29
                                                       17
     PAGA COMPLAINT                        Case No.
30
     Case 1:20-cv-00482-NONE-EPG Document 1 Filed 04/02/20 Page 19 of 20


 1
                101. For compensatory damages in an amount according to proof with interest thereon;
 2
                102. For economic and/or special damages in an amount according to proof with interest
 3
     thereon;
 4
                103. For a declaratory judgment that Defendants violated the rights of Plaintiff under the
 5
     FLSA, California Labor Code, and applicable wage orders as set forth in the preceding paragraphs;
 6
                104. For an award to Plaintiff of statutory damages or, in the alternative, actual damages
 7
     for Defendants’ violations of the California Labor Code;
 8
                105. That Defendants be found to have engaged in unfair competition in violation of
 9
     California Business and Professions Code §§ 17200 et seq.;
10
                106. That Defendants be ordered and enjoined to make restitution to Plaintiff due to their
11
     unfair competition, including restitutionary disgorgement of their wrongfully-obtained revenues,
12
     earnings, profits, compensation, and benefits, pursuant to California Business and Professions Code
13
     §§ 17203 and 17204;
14
                107. That Defendants be enjoined from continuing the unlawful course of conduct
15
     alleged herein;
16
                108. For premium pay and statutory penalties pursuant to Labor Code § 203, excluding
17
     any penalties available solely through the procedures detailed in Labor Code §§ 2698 et seq.;
18
                109. For premium wages pursuant to Labor Code §§ 226 and 226.7;
19
                110. For minimum wages pursuant to Labor Code §§1197, 1194(a), 1194.2, and the
20
     Wage Orders;
21
                111. For liquidated damages pursuant to the Labor Code § 1194.2;
22
                112. For penalties pursuant to Labor Code § 226.
23
                113. For attorneys’ fees, interests, and costs of suit under the California Labor Code
24
     including §§ 226, 1194, and pursuant to the private attorney provisions of California Code of Civil
25
     Procedure § 1021.5.
26
                114. For unpaid wages, liquidated damages, penalties and other relief as provided by the
27
     California Labor Code.
28
                115. For such other and further relief as the Court deems just and proper excluding any
29
                                                        18
     PAGA COMPLAINT                         Case No.
30
     Case 1:20-cv-00482-NONE-EPG Document 1 Filed 04/02/20 Page 20 of 20


 1
     penalties available solely through the procedures detailed in Labor Code §§ 2698 et seq.
 2
               116. For penalties for the State, Plaintiff and other current or former employees pursuant
 3
     to the Labor Code Private Attorney General Act.
 4
     VIII. DEMAND FOR JURY TRIAL
 5
 6             Plaintiff hereby demands trial of her claims and of the Class by jury to the extent authorized

 7   by law.

 8
 9             Dated: April 1, 2020                     MALLISON & MARTINEZ

10
11
                                                         By: /s/ Juan Gamboa____
12                                                           Juan Gamboa, Esq.
                                                             Stan Mallison
13                                                           Hector Martinez
                                                             Attorneys for Plaintiffs
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
                                                          19
     PAGA COMPLAINT                          Case No.
30
